DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11, 14 and 20 are objected to because of the following informalities:
(claim 11, line 1) “claim 1” should be changed to “claim 9”.
(claim 14, line 3) “its linear path” should be changed to “the linear path”.
(claim 20, line 2) “the drive member and drive train” should be changed to “the drive member and the drive train”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a drive member” in claims 1, 31 and 32.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 8-21, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lawson (4,422,618) and further in view of Akkerman et al. (4,225,110).
As concerns claim 1, Lawson shows a valve assembly (Fig. 1 & 2) for a selected one of (a) an oil well, (b) a gas well, or (c) a water well, the valve assembly comprising: a conduit (1, 2, 3) having a bore (10, 22); a valve closure member (4) movable on a rotational path around a pivot axis so as to open and close the bore; a drive member (6) movable on a linear path; a drive train (5) transmitting force between the drive member 
As concerns claim 3, Lawson shows wherein at least one of the drive member (6) and the valve closure member is biased resiliently (7) towards the drive train (5), compressing the drive train between the drive member and the valve closure member.
As concerns claim 5, the combination discloses the claimed invention except for wherein the valve assembly is a subsea valve assembly deployed in a well selected 
As concerns claim 6, Lawson shows wherein the valve closure member includes a ball valve (4) adapted to rotate to open and close a flowpath in the well.
As concerns claim 8, the combination discloses the claimed invention except for wherein the bore of the conduit is configured to receive at least one of (a) a string of tools deployed into the well, and (b) wireline deployed into the well.  It has been held that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
As concerns claim 9, the combination teaches wherein the valve closure member includes a shoulder member (Akkerman: 108) movable pivotally around the pivot axis of the valve closure member.
As concerns claim 10, the combination teaches wherein the shoulder member includes a shoulder (Akkerman: 110, 112) engaged by a selected one of the bearing devices in the drive train so as to transmit force between the selected bearing device and the shoulder, and wherein the shoulder member is connected to the valve closure member, wherein pivoting of the shoulder member around the pivot axis of the 
As concerns claim 11, the combination teaches wherein the shoulder member extends from a flat surface of the valve closure member (Akkerman: Fig. 4).
As concerns claim 12, the combination teaches wherein first and second drive members (Akkerman: 64, 72, 74, 66, 82, 84) drive the valve closure member in opposite rotational directions.
As concerns claim 13, the combination teaches wherein the first and second drive members respectively rotate the valve closure member between corresponding open and closed configurations, wherein the conduit with the bore is in fluid communication with a fluid pathway through the valve closure member so as to (1) allow fluid passage through the valve closure member in an open configuration, and (2) resist fluid passage through the valve closure member in a closed configuration (Akkerman: Fig. 4).
As concerns claim 14, the combination teaches wherein the valve assembly further includes a clutch mechanism (Lawson: 60; Akkerman: 64, 66), the clutch mechanism disposed to shift between different clutch configurations so as to (1) move the drive member on the linear path, and (2) move the valve closure member (Lawson: Fig. 1 & 2; Akkerman: Fig. 4).
As concerns claim 15, the combination teaches wherein the clutch mechanism is disposed to shift between different clutch configurations without triggering a corresponding change in configuration of the valve closure member (Akkerman: Fig. 4; pistons 64 & 66 are capable of being adjusted without requiring movement of valve 
As concerns claim 16, the combination teaches wherein the valve assembly is actuated between open and closed configurations by exposure to pressure changes (Lawson: col 6, ln 9-34; Akkerman: col 4, ln 34-67).
As concerns claim 17, the combination teaches wherein the valve assembly further includes: at least one fluid chamber (Lawson: chamber between surfaces 11 & 35; Akkerman: chambers within cylinders 28 & 48) adapted for holding a pressure; and a piston (Lawson: 60; Akkerman: 64, 66) sealed within each fluid chamber; wherein, for each fluid chamber, the valve assembly is disposed to be actuated between different configurations by a fluid pressure differential across the corresponding piston (Lawson: Fig. 1 & 2; Akkerman: Fig. 4).
As concerns claim 18, the combination teaches wherein the at least one fluid chamber includes first and second fluid chambers (Akkerman: chambers within cylinders 28 & 48) each having a corresponding piston (Akkerman: 64, 66), wherein said first chamber is pre-charged with pressurized fluid to a first pressure, and wherein said second chamber is pre-charged with pressurized fluid to a second pressure lower than the first pressure, and wherein the first pressure is a minimum threshold pressure for actuating the valve assembly between different configurations (Akkerman: Fig. 4).
As concerns claim 19, the combination teaches wherein at least one piston is exposed (Lawson: 75; Akkerman: 60, 62) to an outer surface of the valve assembly.
As concerns claim 20, Lawson shows wherein the valve assembly further includes a housing (3) having a side wall, wherein the drive member and the drive train 
As concerns claim 21, the combination teaches wherein the valve assembly further includes a locking mechanism, the locking mechanism disposed to lock the valve assembly against changes in configuration (Akkerman: col 5, ln 4-9).
As concerns claim 31, Lawson shows a ball valve (Fig. 1 & 2) for opening or closing a bore (10, 22) in a fluid pathway (1, 2, 3) in a selected one of (a) an oil well, (b) a gas well, or (c) a water well, the ball valve comprising: a drive member (6) movable on a linear path; a valve closure member (4) movable on a rotational path around a pivot axis; a drive train (5) transmitting force between the drive member and the valve closure member; wherein the drive train includes a plurality of bearing devices (50, 50a).  Lawson discloses the claimed invention except for wherein each bearing device is constrained in a bearing track.  Akkerman teaches a drive train (114, 120) transmitting force between a drive member (64, 72, 74, 66, 82, 84) and a valve closure member (94); wherein the drive train includes a plurality of bearing devices, wherein each bearing device is constrained in a bearing track (Fig. 4).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lawson, as taught by Akkerman, to include a drive train with a plurality of bearing devices, which are constrained in a bearing track for the expected benefit of providing a constant linear torque output throughout the entire rotational cycle which protects against the danger of old, sticky, non-lubricated, non-typical valves hanging up on mid-rotation due to unforeseen resistance.  Thus, one of ordinary skill in the art would have recognized that using a drive train with a plurality of bearing devices, which 
As concerns claim 32, Lawson shows an actuator assembly (Fig. 1 & 2) for actuating a mechanism in a selected one of (a) an oil well, (b) a gas well, or (c) a water well, the actuator comprising: a drive member (6) movable on a linear path; a rotary member (4) movable on a rotational path around a pivot axis; a drive train (5) transmitting force between the drive member and the rotary member; wherein the drive train includes a plurality of bearing devices (50, 50a).  Lawson discloses the claimed invention except for wherein each bearing device is constrained in a bearing track.  Akkerman teaches a drive train (114, 120) transmitting force between a drive member (64, 72, 74, 66, 82, 84) and a valve closure member (94); wherein the drive train includes a plurality of bearing devices, wherein each bearing device is constrained in a bearing track (Fig. 4).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lawson, as taught by Akkerman, to include a drive train with a plurality of bearing devices, which are constrained in a bearing track for the expected benefit of providing a constant linear torque output throughout the entire rotational cycle which protects against the danger of old, sticky, non-lubricated, non-typical valves hanging up on mid-rotation due to unforeseen resistance.  Thus, one of ordinary skill in the art would have recognized that using a drive train with a plurality of bearing devices, which are constrained in a bearing .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lawson and Akkerman et al. as applied to claim 1 above, and further in view of Holtom (6,289,788).
As concerns claim 4, the combination of Lawson and Akkerman discloses the claimed invention except for wherein the bearing devices include ball bearings.  Holtom teaches wherein a drive train includes a plurality of bearing devices (33), wherein each bearing device is constrained in a bearing track (26), and wherein the bearing devices include ball bearings (Fig. 2; col 2, ln 23-26).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lawson and Akkerman, as taught by Holtom, to include a plurality of bearing devices which are ball bearings for the expected benefit of providing an alternative actuator for rotating a shaft which possesses the low cost benefit of a linear actuator and the constant velocity of a rack and pinion by using opposed cylinders to push the balls and in turn apply force against the head of the drive pin which rotates the shaft within the housing.  Thus, one of ordinary skill in the art would have recognized that using a plurality of bearing devices which are ball bearings in the valve assembly of Lawson and Akkerman would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653.  The examiner can normally be reached on Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MATTHEW R BUCK/Primary Examiner, Art Unit 3679